DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.
	Applicant states (pp. 12) that the cited prior art references do not disclose the amended limitation “…at least one particular attribute comprising an attribute that is not a skill…” A cohort is a grouping of three types of entities: job postings, candidate resumes, and online courses (pp. 15). An attribute of a cohort is commonly shared by all entities in the cohort.
Hardtke extracts features (i.e., attributes) from job postings and candidate resumes, and performs clustering analysis of attributes to identify groups (i.e., cohorts) of similar job postings and candidate resumes (Table 1E, [0020]). Table 1E provides examples of such features, including skill-related features, as well as qualification-related features such as education level, language, years of experience, and certification (i.e., not a skill).
Symeonidis captures a user’s desired skills to acquire, and the skills expected to be acquired from taking a course (Symeonidis: sec. 1, para. 5), where “skill” is used broadly to also include the qualification, competence and knowledge as the outcome of a course (Symeonidis: sec. 1, para. 1). For example, “The meaning of Rome” (Symeonidis: fig. 1) is the knowledge, not a skill, to be acquired from taking a literature course.
Symeonidis does not disclose determining that an online course belongs to a cohort based on the online course having an attribute of the cohort. As observed by Applicant, a cohort is a grouping of three types of entities: job postings, candidate resumes, and courses (pp. 15). An attribute of a cohort is commonly shared by all entities in the cohort, which could be related to skill, qualification, competence, or knowledge.
Therefore, one having ordinary skill in the art would have found motivation to expand Hardtke’s cluster analysis of features (i.e., attributes) to include online courses in addition to job postings and candidate resumes. Cluster analysis identifies groups (i.e., cohorts) of entities sharing similar features, where common features of entities in a cohort become attributes of the cohort, and an entity belongs to a cohort if its features match those cohort attributes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke et al. US patent application 2014/0122355 [herein “Hardtke”], in view of Gugnani et al. Generating Unified Candidate Skill Graph for Career Path Recommendation. ICDMW 2018, pp. 328-333 [herein “Gugnani”], and further in view of Symeonidis et al. Multi-modal matrix factorization Symeonidis”].
Claim 1 recites “A computer-implemented method comprising: determining, by a computer system having at least one hardware processor, that a plurality of online job postings published on an online service belong to a cohort based on the plurality of online job postings each having at least one particular attribute of the cohort, the cohort being defined by the at least one particular attribute, and the at least one particular attribute comprising an attribute that is not a skill;”
Hardtke extracts (i.e., determines) features (i.e., attributes) from job postings and candidate resumes, such as job titles, skills and qualifications (Table 1E). Table 1E provides examples of such features, including skill-related features, as well as qualification-related features such as education level, language, years of experience, and certification (i.e., not a skill). Hardtke then performs clustering analysis of these features to identify groups (i.e., cohorts) of similar jobs and resumes (i.e., content sharing at least one particular attribute) [0020].
Claim 1 further recites “identifying, by the computer system, a plurality of skills from the plurality of online job postings, each one of the plurality of skills being included in at least one of the plurality of online job postings;”
Hardtke extracts (i.e., identifies) job features (i.e., skills) from job postings, such as job title and required skills (Table 1E, [0012]).

Hardtke identifies (i.e., determines) candidate features (i.e., attributes) from candidate resumes together with profiles [0048], and identifies job features from job postings (i.e., attributes of the cohort). Hardtke then matches candidate features with job features [0012].
Claim 1 further recites “determining, by the computer system, that one or more of the plurality of skills is stored in association with the profile of the user in the database of the online service;”
Hardtke identifies candidate features (i.e., attributes) from resumes and stored profiles if available [0048], such as past job titles and possessed skills (Table 1E, [0020]).
Claim 1 further recites “for each one of the one or more of the plurality of skills, determining, by the computer system, a corresponding user confidence score that indicates a level of relevance of the skill to the user;”
Hardtke calculates a suitability score for every pair of candidate resume and job posting [0012]-[0013], but does not disclose this limitation; however, Gugnani extracts skills from candidate resumes, builds a skills ontology (Gugnani: pp. 331, para. 1), and calculates a candidate's proficiency/expertise level (i.e., user confidence score) of a skill based on information in his resume (Gugnani: pp. 333, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hardtke with Gugnani. In matching a candidate’s possessed skills with a job posting’s required skills, one having ordinary skill in the 
Claim 1 further recites “for each one of the one or more of the plurality of skills, determining, by the computer system, a corresponding cohort confidence score based on a corresponding number of the plurality of online job postings in which the skill is included; and”.
Hardtke extracts skills from job postings, and suggests skill keywords to submitters of job postings, who can rate the importance of these skills as essential or nice-to-have [0047]. Clustering analysis is performed to identify groups (i.e., cohort) of similar job postings (i.e., content sharing at least one attribute) (Table 1E, [0020]). In particular, job postings are clustered based on job titles (i.e., skill keywords), whose size is weighted by the number of keyword occurrences (i.e., cohort confidence score) to indicate importance level of a skill in the cluster (Table 1G, [0092]).
Claim 1 further recites “causing, by the computer system, a recommendation associated with the user to be displayed within a user interface on a computing device based on a corresponding combination of the corresponding user confidence score and the corresponding cohort confidence score for each one of at least a portion of the one or more of the plurality of skills,”
Hardtke identifies candidate features from resumes, and identifies job features from job postings. Hardtke then calculates a suitability score based on matching candidate features and job features for every pair of candidate resume and job posting, e.g., matching possessed skills with required/desired skills. Hardtke identifies (i.e., recommends) a list of candidates for a job posting, or a list of job postings for a candidate, whose suitability scores are greater than a 
Claim 1 further recites “the recommendation comprising a course recommendation of an online course published on the online service, the causing the recommendation to be displayed comprising determining that the online course belongs to the cohort based on the online course having the at least one particular attribute of the cohort.”
Hardtke and Gugnani do not disclose this limitation; however, Symeonidis teaches a method to recommend courses from MOOCs (i.e., online courses) to users, by using a user-skill matrix to capture a user’s desired skills to acquire, and a course-skill matrix to capture the skills expected to be acquired from taking a course (Symeonidis: sec. 1, para. 5), where “skill” is used broadly to also include the qualification, competence and knowledge as the outcome of a course (Symeonidis: sec. 1, para. 1). For example, “The meaning of Rome” (Symeonidis: fig. 1) is the knowledge, not a skill, to be acquired from taking a course.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hardtke with Symeonidis. In addition to recommending job postings matching the possessed skills of a candidate and vice versa, one having ordinary skill in the art would have found motivation to incorporate Symeonidis in Hardtke to perform clustering analysis of qualification and skill features for all three entities: job postings, candidate resumes and online courses. Entities belonging to the same cohort are considered a match to be recommended.
Claims 12 and 20 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The computer-implemented method of claim 1, wherein the at least one particular attribute of the cohort comprises at least two particular attributes.”
Hardtke takes into account various factors (i.e., attributes) in computing suitability score, including job titles and job descriptions (Table 1A), and industry classification codes and industry taxonomies from external sources (Fig. 7).

Claim 3 recites “The computer-implemented method of claim 2, wherein the at least two particular attributes of the cohort comprise a particular position title and a particular industry.”
Hardtke takes into account various factors (i.e., attributes) in computing suitability score, including job titles and job descriptions (Table 1A), and industry classification codes and industry taxonomies from external sources (Fig. 7).
Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The computer-implemented method of claim 1, wherein the determining the corresponding user confidence score for each one of the one or more of the plurality of skills comprises retrieving the corresponding user confidence score for each one of the one or more of the plurality of skills from the database of the online service.”
In Hardtke, feature vectors/scores (i.e., confidence score) [0076] are computed and stored with the database of candidate resumes and job postings, which are retrieved to compute suitability scores [0053].
Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The computer-implemented method of claim 4, further comprising: analyzing, by the computer system, the profile of the user; generating, by the computer system, the corresponding user confidence score for each one of the one or more of the plurality of skills based on the analyzing of the profile of the user; and storing, by the computer system, the corresponding user confidence score for each one of the one or more of the plurality of skills in the database of the online service in association with the profile of the user.”
Hardtke teaches claim 4, but does not disclose this claim; however, Gugnani extracts skills from candidate resumes, builds a skills ontology (Gugnani: pp. 331, para. 1), and calculates a candidate's proficiency/expertise level (i.e., confidence score) of a skill based on information in his resume (Gugnani: pp. 333, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hardtke with Gugnani. In matching a candidate’s possessed skills with a job posting’s required skills, one having ordinary skill in the art would have found motivation to utilize candidate’s expertise level in a possessed skill to quantify how close the match is.

Claim 6 recites “The computer-implemented method of claim 1, wherein the corresponding combination of the corresponding user confidence score and the corresponding cohort confidence score for each one of the at least a portion of the one or more of the plurality of skills comprises a corresponding multiplication product of the corresponding user confidence score and the corresponding cohort confidence score.”
Hardtke computes a feature score for every skill possessed by a candidate or required/desired in a job posting (Table 1E, skillsfeature). In addition, job postings are clustered based on job titles (i.e., skill keywords), whose size is weighted by the number of keyword occurrences to indicated the importance level of a skill in the cluster (i.e., cohort confidence score) (Table 1G, [0092]). Hardtke’s suitability score is computed as a weighted sum (i.e., sum of score multiplied by weight) of these skill-related individual- and cluster-level feature scores [0107].

Claim 7 recites “The computer-implemented method of claim 1, further comprising storing, by the computer system, the corresponding user confidence score and the corresponding cohort confidence score for each one of the at least a portion of the one or more of the plurality of skills in association with the profile of the user in the database of the online service, wherein the causing the recommendation to be displayed comprises: determining that the recommendation corresponds to the cohort based on the recommendation having the at least one particular attribute of the cohort;”
In Hardtke, feature vectors/scores (i.e., confidence score) [0076] are computed and stored with the database of candidate resumes (i.e., profiles) and job postings, which are retrieved to compute suitability scores [0053]. Hardtke calculates a suitability score (i.e., recommendation) based on matching candidate features and job features, e.g., matching possessed skills and required skills (i.e., attribute) [0012]. Each candidate resume and job posting can be tagged with an attribute, which limits the matching/recommendation to content having that attribute (i.e., recommendation corresponding to cohort) [0054]. This tagging attribute can be the same as the one defining the cohort, e.g., industry. For example, a candidate only gets job recommendation in IT, or an employer only gets candidate recommendation from IT.
Claim 7 further recites “retrieving the corresponding user confidence score and the corresponding cohort confidence score for each one of the at least a portion of the one or more of the plurality of skills based on the determining that the recommendation corresponds to the cohort;”
In Hardtke, feature vectors/scores (i.e., confidence score) [0076] are computed and stored with the database of candidate resumes and job postings, which are retrieved to compute suitability scores [0053].
Claim 7 further recites “calculating a recommendation score for the recommendation based on the corresponding combination of the retrieved corresponding user confidence score and the retrieved corresponding cohort confidence score for each one of the at least a portion of the one or more of the plurality of skills; and causing the recommendation to be displayed based on the recommendation score.”
Hardtke calculates a suitability score (i.e., recommendation score) based on matching candidate features and job features for every pair of candidate resumes and job postings, e.g., matching possessed skills and required skills. Hardtke then identifies (i.e., recommends) a list of candidates whose suitability scores are greater than a threshold, and notifies employer of the job posting [0012], e.g., by displaying the candidates and their scores on user interface [0031].
Claim 15 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The computer-implemented method of claim 1, wherein the causing the recommendation to be displayed comprises calculating a recommendation score for the recommendation based on the corresponding combination for each one of the at least a portion of the one or more of the plurality of skills, a remaining portion of the one or more of the plurality of skills other than the at least a portion of the one or more of the plurality of skills being omitted from the calculating of the recommendation score based on the corresponding combination for each skill in the remaining portion not satisfying a threshold value.”
Hardtke distinguishes between essential skills vs. nice-to-have skills (i.e., remaining portion) [0047]. Users are given choice to remove (i.e., omit) certain features (e.g., nice-to-have skills) from consideration or adjust their weightings (i.e., not satisfying threshold value) [0032].
Claim 16 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The computer-implemented method of claim 1, wherein: the recommendation comprises a job recommendation of another online job posting published on the online service; the causing the recommendation to be displayed comprises determining that the other online job posting belongs to the cohort based on the other online job posting having the at least one particular attribute of the cohort; and the job recommendation is caused to be displayed on a computing device of the user based on the corresponding combination of the corresponding user confidence score and the corresponding cohort confidence score for each one of the at least a portion of the one or more of the plurality of skills, the corresponding cohort confidence scores being used in the corresponding combinations based on the determining that the other online job posting belongs to the cohort.”
Hardtke calculates a suitability score based on matching candidate features and job features for every pair of candidate resumes and job postings, e.g., matching possessed skills and required skills. Hardtke then identifies (i.e., recommends) a list of job postings for a candidate whose suitability scores are greater than a threshold, and notifies the candidate owner of the resume [0012], e.g., by displaying the job recommendations and their scores on user interface [0031].
Claim 17 is analogous to claim 9, and is similarly rejected.

Claim 10 recites “The computer-implemented method of claim 1, wherein: the course recommendation is caused to be displayed on a computing device of the user based on the corresponding combination of the corresponding user confidence score and the corresponding cohort confidence score for each one of the at least a portion of the one or more of the plurality of skills, the corresponding cohort confidence scores being used in the corresponding combinations based on the determining that the online course belongs to the cohort.”
Hardtke and Gugnani teach claim 1, but do not disclose this claim; however, Symeonidis teaches a method to recommend courses from MOOCs (i.e., online courses) to users, by using a user-skill matrix to capture a user’s desired skills to acquire, and a course-skill matrix to capture the skills expected to be acquired from taking a course (Symeonidis: sec. 1, para. 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hardtke and Gugnani with Symeonidis. In addition to recommending job postings matching the possessed skills of a candidate and vice versa, one having ordinary skill in the art would have found motivation to utilize Symeonidis in Hardtke to also recommend online courses to the candidate in order to acquire needed skills to qualify for a job posting.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hardtke with Symeonidis. In addition to recommending job postings matching the possessed skills of a candidate and vice versa, one having ordinary skill in the art would have found motivation to incorporate Symeonidis in Hardtke to perform clustering analysis of qualification and skill features for all three entities: job postings, candidate resumes and online courses. An online course in the same cohort as a candidate and a job posting is recommended to the candidate in order to acquire needed skills to qualify for the job posting.
Claim 18 is analogous to claim 10, and is similarly rejected.

Claim 11 recites “The computer-implemented method of claim 1, wherein: the recommendation comprises a candidate recommendation for another online job posting published on the online service; the causing the recommendation to be displayed comprises determining that the other online job posting belongs to the cohort based on the other online job posting having the at least one particular attribute of the cohort; and the candidate recommendation is caused to be displayed on a computing device of a recruiter for the other online job posting based on the corresponding combination of the corresponding user confidence score and the corresponding cohort confidence score for each one of the at least a portion of the one or more of the plurality of skills, the corresponding cohort confidence scores being used in the corresponding combinations based on the determining that the other online job posting belongs to the cohort.”
Hardtke calculates a suitability score based on matching candidate features and job features for every pair of candidate resumes and job postings, e.g., matching possessed skills and required skills. Hardtke then identifies (i.e., recommends) a list of candidates whose suitability scores are greater than a threshold, and notifies employer of the job posting [0012], e.g., by displaying the candidate recommendations and their scores on user interface [0031].
Claim 19 is analogous to claim 11, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163